Title: To Thomas Jefferson from George Hay, 21 October 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Oct 21. 1807.
                        
                        I have forwarded by the mail which Carries this letter, Bollmans Communications and letters. They are under a
                            cover addressed to yourself.
                        I have sent to the Atto: genl. all the evidence that has been exhibited in the prosecutions with perhaps two
                            or three exceptions. The deficiency will be Supplied as soon as the notes Can be corrected, transcribed, and printed. I
                            also expect to Send printed Copies of the several opinions delivered by the C. Justice, the last excepted: that will be
                            soon forwarded.
                        The C. Justice on the final motion to Commit, again decided, that there had been no overt act of levying war:
                            but, he Committed Burr & Blennerhasset for a misdemeanor to be tried in Ohio. Burr was disappointed, and exasperated. He
                            was rude and insulting to the Judge.
                        I am inclined to believe, after these repeated expositions of the law of treason, by the C. Justice, that the
                            conviction of Burr and his associates of that offence cannot be expected.—
                        I rejoice now that I did not attempt to keep all the witnesses here, until the event of the motion was known.
                            The Atto: genl. will see in a moment, by referring to the testimony in his hands, who ought to be Summoned for the trial
                            in Ohio.
                        I think it no more than justice to inform you that the C. Justice, who has been an eye witness of the
                            incessant labor and fatigue which the Counsel for the U:S have undergone, and who knows the Sacrifice which they have
                            made for So many months of all their business in the other Courts, and even in their offices, and who could have no
                            sentiment towardS me either personal or political, which could mislead his judgment, has under the Act of Congress allowed
                            me a fee of $2000—This will probably Seem a large sum to you; but I assure you most Solemnly, that I would not again
                            undergo the Same labor, fatigue, & anxiety, for twice the amount; & I do conscientiously believe that if Wirt should
                            receive the Same Sum, his compensation will be trivial indeed, after deducting what he would have made in the Regular
                            Course of his business. Mr. McRaes sacrifices probably have not been So great, but his Zeal has been sincere & his
                            attention without remission.—To secure the admission of this letter by the mail tomorrow, I must conclude it here—I shall
                            again have occasion to trouble you—with the most sincere respect—
                        
                            Geo: Hay
                            
                        
                    